Case: 14-14546    Date Filed: 06/17/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-14546
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:13-cr-20869-KMM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

RODNEY CHARLES,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 17, 2015)

Before TJOFLAT, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:

     Rodney Charles appeals his conviction and sentence for attempted bank
              Case: 14-14546     Date Filed: 06/17/2015    Page: 2 of 3


robbery, in violation of 18 U.S.C. § 2113(a). He challenges the district court’s jury

instruction on attempted bank robbery in two ways. First, he argues that the court

abused its discretion by refusing to include his requested instruction on § 2113(b)

bank larceny as a lesser-included offense. Second, he argues that the district court

erroneously included non-standard language regarding “intimidation” under

§ 2113(a). After careful consideration, we affirm.

      First, we review a district court’s refusal to submit a defendant’s requested

instruction to the jury for an abuse of discretion. United States v. Dominguez, 661
F.3d 1051, 1071 (11th Cir. 2011). Charles argues that the district court erred in

refusing to give a requested jury instruction on attempted bank larceny as a lesser-

included offense of attempted bank robbery. However, he acknowledges that in

Carter v. United States, 530 U.S. 255, 274, 120 S. Ct. 2159, 2172 (2000), the

Supreme Court specifically held that “§ 2113(b) is not a lesser included offense of

§ 2113(a).” Id. As such, the Court held that the defendant was “prohibited as a

matter of law from obtaining a lesser included offense instruction” as to § 2113(b)

when he was charged with bank robbery under § 2113(a). Id. at 259, 120 S. Ct. at

2163. We are bound to follow prior Supreme Court precedent unless and until the

Supreme Court itself overrules it. United States v. Thomas, 242 F.3d 1028, 1035

(11th Cir. 2001). The district court did not abuse its discretion.

      Second, we review a district court’s given jury instruction de novo to discern

                                          2
              Case: 14-14546     Date Filed: 06/17/2015     Page: 3 of 3


if the instruction misstated the applicable law or misled the jury to the defendant’s

prejudice. United States v. Gibson, 708 F.3d 1256, 1275 (11th Cir. 2013). A

jury-instruction error does not warrant reversal “unless we are left with a

substantial and ineradicable doubt as to whether the jury was properly guided in its

deliberations.” Id. (quotation omitted). “When the jury instructions, taken

together, accurately express the law applicable to the case without confusing or

prejudicing the jury, there is no reason for reversal even though isolated clauses

may, in fact, be confusing, technically imperfect, or otherwise subject to criticism.”

Id. (quotation omitted).

      Here, the district court did not err when it instructed the jury that “[t]he

defendant need not intend for the act to be intimidating.” Under § 2113(a), the

government need not show that a defendant intended to intimidate someone in

order to establish that his conduct was “intimidation” under § 2113(a). See United

States v. Kelley, 412 F.3d 1240, 1244 (11th Cir. 2005) (concluding that “[w]hether

a particular act constitutes intimidation is viewed objectively, and a defendant can

be convicted under section 2113(a) even if he did not intend for an act to be

intimidating” (citation omitted)). The given instruction was therefore a correct

description of the applicable law derived from our published holding in Kelley, and

could not have confused or prejudiced the jury.

      AFFIRMED.

                                           3